Citation Nr: 0623887	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a low back disability, evaluated as 10 percent 
disabling for the period January 24, 2002 through August 7, 
2005, and as 40 percent disabling thereafter.   

2.  Entitlement to an increased evaluation for radiculopathy 
of the right lower extremity, evaluated as 10 percent 
disabling for the period January 24, 2002 through August 7, 
2005, and as 20 percent disabling thereafter.   

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from July 1979 to October 
1979 and from January 1991 to June 1991, and on active duty 
for training from February 1987 to September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2004, the appellant was afforded a hearing before a 
Veterans Law Judge (VLJ) who is no longer employed at the 
Board.  In June 2006, the appellant was informed that the VLJ 
who conducted the June 2004 hearing was no longer at the 
Board and notified of his right to another hearing by a 
Veterans Law Judge.  However, he did not respond to the 
letter, which requested that he indicate whether he desired 
another Board hearing.  Accordingly, the Board will proceed 
with appellate consideration   


FINDINGS OF FACT

1.  For the period January 24, 2002 through August 7, 2005, 
the appellant's low back condition was productive of 
subjective complaints of pain and no more than slight 
limitation of motion; it was not manifested by loss of 
lateral spine motion, muscle spasms, listing of the whole 
spine to the opposite side, or a positive Goldthwaite's sign, 
or by more than mild intervertebral disc syndrome.  

2.  For the period beginning August 8, 2005, the appellant's 
low back condition is productive of forward flexion of 60 
degrees and combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but there was additional 
limitation of motion due to increased pain, fatigue, 
weakness, lack of endurance, and incoordination with 
repetitive use and flare-ups; it did not cause unfavorable 
ankylosis of the entire thoracolumbar spine, was not 
manifested by pronounced intervertebral syndrome, and did not 
result in incapacitating episodes.  

3.  For the period January 24, 2002 through August 7, 2005, 
the appellant's radiculopathy of the right lower extremity 
associated with his low back condition was not manifested by 
decreased sensation of the right lower extremity or muscle 
atrophy and there was no significant loss of function of the 
leg.   

4.  For the period beginning August 8, 2005, the appellant's 
radiculopathy of the right lower extremity associated with 
his low back condition was productive of decreased sensation 
to light touch in the lateral aspect of the right lower leg 
and right lateral foot; it was not productive of muscle 
atrophy or absent ankle jerk.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the appellant's low back condition for the period January 
24, 2002 through August 7, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003), Diagnostic Code 5293 (as in effect 
prior to and after September 23, 2002), Diagnostic Codes 
5237, 5242, 5243 (effective September 26, 2003). 

2.  For the period beginning August 8, 2005, the criteria for 
an evaluation in excess of 40 percent for the appellant's low 
back condition have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003), 
Diagnostic Code 5293 (as in effect prior to and after 
September 23, 2002), Diagnostic Codes 5237, 5242, 5243 
(effective September 26, 2003). 

3.  The schedular criteria for a rating in excess of 10 
percent for radiculopathy of the right lower extremity for 
the period January 24, 2002 through August 7, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2005).

4.  The schedular criteria for a rating in excess of 20 
percent for radiculopathy of the right lower extremity for 
the period beginning August 8, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant is appealing the original assignment of a 
disability evaluation following the award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the dorsal 
vertebrae and the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2005).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted where there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating was warranted with characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (as in effect prior to September 26, 
2003).  Severe limitation of motion of the lumbosacral spine 
also warranted a 40 percent rating.  Moderate limitation of 
motion warranted a 20 percent rating, and slight limitation 
of motion warranted a 10 percent rating.  38 C.F.R. § 4.71a, 
DC 5292 (as in effect prior to September 26, 2003).  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was mild 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  A 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In the most recent version, the diagnostic code was 
redesignated as Diagnostic Code 5243.  Note (1) to the 
Diagnostic Code 5243 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" were defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Note (2) states that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  The note 
further instructs to evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Finally, Note (3) 
states that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the thoracolumbar spine:  

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis ......20 
percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or, vertebral body fracture 
with loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 


explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on 


September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
January 2006 supplemental statement of the case (SSOC), which 
listed the new spine rating criteria (to include the new 
rating criteria for intervertebral disc syndrome).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes a March 2001 report 
from Eisenhower Army Medical Center, which stated that there 
was no electrodiagnostic evidence of right lower extremity 
radiculopathy.  

A May 2001 report from DDEAMC, Fort Gordon Georgia, stated 
that the appellant was able to forward flex until his finger 
tips were approximately 15cm from the floor without 
significant pain in his back.  Extension was approximately 20 
degrees and he had normal right and left rotation of about 45 
degrees and normal side bending bilaterally at about 35 
degrees.  Upon neurologic examination, his lower extremities 
were intact to sensation, light touch, as well as pinprick.  
Bilateral hip flexors, quadriceps, calves, and extensor 
hallucis longuses were all 5/5 in strength.  His deep tendon 
reflexes at the Achilles and patella tendon bilaterally were 
2/5.  His bilateral Babinski was normal and he had no clonus 
demonstrated in either foot.  It was stated that current X-
rays revealed stable post-operative changes with no evidence 
of spondylolisthesis and an MRI reveled some degenerative 
disc changes at L4-L5.  

A June 2002 report of lumbosacral spine X-rays stated that 
the findings were suggestive of L4-L5 disc disease.  

A March 2003 report of a lumbar spine MRI listed an 
impression of status post right hemilaminectomy at the L5 
level; broad based disc bulge at L4-L5 with minimal 
flattening of the thecal sac; and desiccation of the L4-L5 
disc with degenerative endplate changes.  A March 2003 report 
of lumbar spine X-rays listed an impression of significant 
degenerative change primarily at L4-L5.  There was no 
evidence of acute osseous injury.  

A March 2003 VA examination (performed by QTC Medical 
Services) report stated that the thoracic spine was within 
normal limits; there was no evidence of muscle spasms or 
tenderness.  There was a positive straight leg raise 
bilaterally and there were signs of radiculopathy with a 
history of pain on movement and a positive straight leg 
raise.  Lumbar spine examination revealed radiation of pain 
on 


movement.  There was no muscle spasm or tenderness.  There 
was a positive straight leg raise bilaterally and there were 
signs of radiculopathy.  There was flexion of 80 degrees with 
moderate pain, extension to 20 degrees, right and left 
lateral flexion to 30 degrees, and right and left rotation to 
30 degrees.  The examiner stated, "[t]he DeLuca issue is 
pain."  It was stated that there was no evidence of fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis.  Coordination was within normal limits.  
Peripheral nerve examination was within normal limits, as was 
examination of the lower extremities.  Motor function was 
normal; muscle power was 5/5.  Also, sensation to touch and 
pinprick was normal and reflexes were 1+ bilaterally for 
knees, and ankles.  

An April 2004 examination report from Henry Medical Center 
stated that there was no current pain behavior.  Lumbar 
examination showed no lordosis, no atrophy, no fasciculation, 
and no motor loss in all muscle groups.  Deep tendon reflexes 
were +1/2 equal bilaterally.  Sensory examination appeared to 
show decreased sensation in the L4 and L5 dermatomal 
distribution.  Straight leg raise was positive on the right 
at approximately 50-60 degrees and was negative on the left.  
There was paraspinal muscle tenderness with positive facet 
loading.  The assessment was lumbar radiculopathy, status 
post laminectomy, and possible lumbar spondylosis and facet 
arthropathy in the lumbar region, bilaterally.  

On a February 2005 report of a follow-up visit from the Henry 
Medical Center Pain Management Center, the appellant noted 
that he was experiencing numbness.  

Finally, an August 2005 VA spine examination report noted 
that the appellant complained of low back pain with radiation 
down into the right leg the majority of the day.  The 
appellant reported being employed full-time, but that he has 
to take at least one full day off per week due to significant 
pain in the back and right leg.  He stated that he felt he 
was only able to work another couple of months before 
quitting because of his back and right leg pain.  Upon 
examination, forward flexion was 0 degrees to 60 degrees, 
extension was 0 degrees to 10 degrees, right and left 
rotation was 0 degrees to 20 degrees, and left and right 
lateral bending was 0 degrees to 15 


degrees.  He did not have ankylosis of the spine.  He had 
negative straight leg raises bilaterally.  He had an abnormal 
gait, and he dragged his right leg when he ambulated.  He had 
decreased sensation to light touch in the lateral aspect of 
the right lower leg and right lateral foot.  Otherwise, 
sensation was intact to light touch in other distributions of 
his lower extremities.  He had 1+ and symmetric patellar and 
Achilles reflexes bilaterally.  He had 4/5 strength in his 
right extensor hallucis longus and 4/5 strength in the right 
ankle plantar flexor.  He had 5/5 strength in the right ankle 
dorsiflexor, the right quadriceps and hamstring, the left 
quadriceps and hamstring, ankle dorsiflexor, ankle plantar 
flexor, and left extensor hallucis longus.  No clonus was 
present in either lower extremity.  It was stated that X-rays 
revealed moderate L4-L5 degenerative disc disease as well as 
moderate L5-S1 degenerative disc disease.  He also had some 
facet arthropathy at the L4-L5 and L5-S1 levels.  The 
examiner's impression was L4-L5 and L5-S1 moderate 
degenerative disc disease with radiculopathy involving the 
right leg, as well as neurologic deficits, motor and sensory, 
of the right leg.  The examiner stated that the appellant was 
having a difficult time working.  It was also stated that any 
pushing, pulling, climbing, or lifting cause increased pain 
to the appellant's low back.  The examiner stated that, with 
repetitive use, the appellant gets increased pain, fatigue, 
weakness, lack of endurance, and incoordination of the lumbar 
spine.  Additionally, it was stated that his flare-ups 
followed the same pattern and can occur several times a day.  
Pain was stated to be the worst functional problem of these 
in both repetitive use and flare-ups.  Additional functional 
limitation (loss) of motion due to increased pain, fatigue, 
weakness, lack of endurance, and incoordination with 
repetitive use and with flare-ups was stated to equate to an 
additional 30 degree loss of motion in forward flexion, an 
additional 5 degree loss of motion in extension, and 
additional 10 degree loss of motion in left and right 
rotation, and an additional 7.5 degree loss of motion in left 
and right lateral bending.  The examiner stated that the 
appellant had painful motion of the lumbar spine, as well as 
some paraspinal muscle spasm with weakness.  Also, there was 
some mild palpable tenderness in the paraspinal regions of 
the lower lumbar spine.  It was noted that the appellant 
reported having had at least one incapacitating episode over 
the last 12 months where he has had to take off work at least 
once a week and stay in bed the entire day to recover.  The 


examiner stated that it was clear that the appellant should 
be pursuing a sedentary job position and that it was clear 
that heavy labor work with a lot of pushing, pulling, 
climbing, lifting, and manipulation of his low back will not 
be something that he can sustain long-term.  The examiner 
noted that the claims folder had been reviewed.             

The appellant's low back disability is evaluated as 10 
percent disabling for the period January 24, 2002 through 
August 7, 2005.  Both the May 2001 report from Fort Gordon 
and the March 2003 VA examination report reflect that the 
appellant had no more than slight limitation of motion of the 
back and the April 2004 report from Henry Medical Center did 
not list range of motion of the appellant's back.  
Furthermore, although it was stated in the March 2003 VA 
examination report that the DeLuca issue was pain, it was not 
indicated that there was additional loss of range of motion 
due to pain.  Moreover, it was stated that there was no 
fatigue, weakness, lack of endurance, or incoordination.  
Thus, this evidence does not show limitation of motion 
warranting an evaluation in excess of 10 percent under DC 
5292 prior to August 8, 2005, even with consideration of the 
veteran's complaints of pain, pursuant to 38 C.F.R. §§ 4.40, 
4.45, and DeLuca, supra.  Nor does this evidence warrant an 
evaluation in excess of 10 percent under DC 5295, as it is 
not show that the appellant's low back disability was 
productive of such things as muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, listing of the whole spine to opposite 
side, or positive Goldthwaite's sign.  Also, the Board finds 
that the evidence does not show more than mild intervertebral 
disc syndrome for the period January 24, 2002 through August 
7, 2005.  Although the March 2003 report noted that there was 
a positive straight leg raise bilaterally and signs of 
radiculopathy, there were no muscle spasms or tenderness.  
Additionally, peripheral nerve examination was within normal 
limits, as was examination of the lower extremities, and 
motor function and sensation to touch and pinprick were 
normal.  Also, although the April 2004 report noted decreased 
sensation in the L4 and L5 dermatomal distribution and 
paraspinal muscle tenderness, there was no muscle atrophy, no 
muscle spasm, and no absent ankle jerk.  Accordingly, a 
rating in excess of 10 percent for the period January 24, 
2002 through August 7, 2005 is not warranted.  As there is no 
evidence of 


ankylosis, an analysis of whether the appellant is entitled 
to an increased evaluation under DC 5289 is not for 
consideration.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As will be discussed infra, a January 2006 rating decision 
granted a separate 10 percent rating under DC 8520, effective 
January 24, 2002, for radiculopathy of the right lower 
extremity, as secondary to the appellant's low back 
disability.  (This was increased to 20 percent effective 
August 8, 2005).  In view of the foregoing, and in the 
avoidance of pyramiding, the 10 percent rating in effect from 
January 24, 2002 under DC's 5010-5293 is to be listed under 
DC 5292.  Such is supported by the medical evidence, as both 
the May 2001 and March 2003 reports show slight limitation of 
extension and the March 2003 report shows slight limitation 
of flexion.      

As for the new spine rating criteria, effective September 26, 
2003, the medical evidence prior to August 8, 2005 shows that 
forward flexion of the thoracolumbar spine is greater than 60 
degrees and that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In 
addition, the evidence does not show that there is muscle 
spasm or guarding severe enough to cause an abnormal gait.  
Accordingly, the orthopedic manifestations of the appellant's 
back disability did not warrant an evaluation in excess of 10 
percent prior to August 8, 2005.  Additionally, the Board 
reiterates that there is no evidence of ankylosis.  Thus, an 
evaluation in excess of 10 percent is not warranted under DC 
5237.  
  
The January 2006 rating decision assigned a 40 percent 
evaluation for the appellant's low back disability under DC 
5242, effective August 8, 2005, which is the date of the most 
recent VA examination.  

A 40 percent evaluation is the maximum rating that may be 
assigned for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 or lumbosacral strain under Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).  As 
such, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  See 


Johnston, supra.  Consequently, the appellant may not be 
granted an increased evaluation for his disability for the 
period beginning August 8, 2005 under the old rating criteria 
for these Diagnostic Codes.  
      
Further, the medical evidence does not show that the 
appellant's entire thoracolumbar spine is unfavorably 
ankylosed.  Therefore, the Board also finds that he has not 
met the criteria for a 50 percent rating under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  

Nor does the evidence show that a higher evaluation would be 
warranted under DC 5293 (as in effect prior to September 23, 
2002).  For example, the August 2005 VA examination report 
stated that the appellant had negative straight leg raises 
bilaterally and, although he had some paraspinal muscle spasm 
and decreased sensation to light touch in the lateral aspect 
of the right lower leg and right lateral foot, sensation was 
otherwise intact to light touch in other distributions of his 
lower extremities.  Moreover, the evidence did not show 
absent ankle jerk or muscle atrophy.             
 
Furthermore, and despite the appellant's complaints, the 
objective evidence does not establish any incapacitating 
episodes.  In this regard, the Board emphasizes that an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Accordingly, an evaluation under the new rating 
criteria for intervertebral disc syndrome is inappropriate.  

Therefore, the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 40 percent for 
the appellant's low back disability, under either the 
relevant old or new rating criteria, for the period beginning 
August 8, 2005.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes, however, that this does not end the inquiry.  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Here, the appellant does have a 
separate neurologic evaluation under DC 8520 for 
radiculopathy of the right lower extremity, evaluated as 10 
percent disabling effective January 24, 2002 and as 20 
percent disabling effective August 8, 2005.  

DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 
8520, an 80 percent rating is warranted when there is 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, 


with a maximum equal to severe, incomplete paralysis.  The 
maximum rating to be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Here, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for radiculopathy of the 
right lower extremity prior to August 8, 2005.  Although the 
findings in the April 2004 report noted that there was 
decreased sensation in the L4 and L5 dermatomal distribution, 
there was no evidence of decreased sensation of the right 
lower extremity, deep tendon reflexes were +1/2 equal 
bilaterally, and there was no muscle atrophy noted.  
Accordingly, an evaluation in excess of 10 percent for 
radiculopathy of the right lower extremity is not warranted 
for the period January 24, 2002 through August 7, 2005.  

Again, the August 2005 VA examination report stated that the 
appellant had negative straight leg raises bilaterally and, 
although he had decreased sensation to light touch in the 
lateral aspect of the right lower leg and right lateral foot, 
sensation was otherwise intact to light touch in other 
distributions of his lower extremities.  Moreover, the 
evidence did not show absent ankle jerk or muscle atrophy.  
Therefore, the preponderance of the evidence is against an 
evaluation in excess of 20 percent under DC 8520 for the 
period beginning August 8, 2005.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the appellant's back is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 


§3.321(b)(1).  In this case, the appellant has not required 
hospitalization for his low back disability during the appeal 
period.  With regard to employment, the Board notes that it 
was stated in the August 2005 VA examination report that the 
appellant was employed full-time changing oil.  It was also 
stated that the appellant has stated that he must take off 
from work at least one day per week because of significant 
pain in the back and right leg.  Additionally, the examiner 
who conducted the August 2005 examination stated in the 
report that the appellant was having a difficult time working 
and that he should be pursuing a sedentary job position.  
However, there is no objective evidence showing that his 
disability markedly interferes with his employment.  It is 
emphasized that a November 2004 letter to the appellant 
requested that he submit to VA any employment information 
that might support his assertion that his back disability 
interferes with his employability.  He did not submit any 
such information.  Accordingly, absent such information, 
consideration of whether the appellant's low back disability 
results in marked interference with employment, for example, 
results in frequent absences from work or impairs his ability 
to perform his assigned tasks at work, is inapplicable in the 
instant matter.  The Board, therefore, finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (Aug. 16, 
1996).   

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2004 letter informed 


the appellant of what the evidence needed to show in order to 
establish entitlement to an increased evaluation.  The letter 
also informed the appellant of VA's duty to assist him in 
obtaining evidence for his claim.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the November 2004 VCAA notice letter 
did request that the appellant let VA know if there was any 
other evidence or information that he thought would support 
his claim and, further, requested that he send to VA any 
evidence in his possession that pertained to his claim.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
November 2004 VCAA letter was sent to the appellant the claim 
were readjudicated by the AOJ in the January 2006 SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An evaluation in excess of 10 percent for a low back 
disability for the period January 24, 2002 through August 7, 
2005 is denied. 

An evaluation in excess of 40 percent for a low back 
disability for the period beginning August 8, 2005 is denied.  

An evaluation in excess of 10 percent for radiculopathy of 
the right lower extremity for the period January 24, 2002 
through August 7, 2005 is denied.

An evaluation in excess of 20 percent for radiculopathy of 
the right lower extremity for the period beginning August 8, 
2005 is denied.  


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


